Case: 14-15057    Date Filed: 08/12/2015   Page: 1 of 5


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 14-15057
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 3:14-cr-00053-MCR-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

ARIYANNA S. LAMPLEY,
a.k.a. Schuyler J. Nickerson,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                (August 12, 2015)

Before MARCUS, WILSON, and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:
              Case: 14-15057     Date Filed: 08/12/2015   Page: 2 of 5


      Ariyanna Lampley appeals her 75-month total sentence, imposed within the

advisory guideline range, after pleading guilty to theft of government property, in

violation of 18 U.S.C. § 641, and aggravated identity theft, in violation of 18

U.S.C. § 1028A(a)(1). Lampley’s 75-month total sentence consists of a 51-month

sentence for her conviction under 18 U.S.C. § 641, and a 24-month consecutive

sentence for her conviction under 18 U.S.C. § 1028A(a)(1).

      On appeal, Lampley argues that the district court erred by enhancing her

offense level after finding that the victims of her crimes—who were deceased by

the time the offenses began—were vulnerable victims, pursuant to U.S.S.G.

§ 3A1.1. However, we find that the enhancement did not affect the total sentence

imposed and that the sentence imposed is reasonable. Thus, even if the district

court erred by applying the vulnerable victim enhancement, this does not constitute

reversible error. We affirm the district court.

                                          I.

      Our review of the district court’s application of a vulnerable victim

enhancement under U.S.S.G § 3A1.1(b) is de novo, “as it presents a mixed

question of law and fact.” United States v. Kapordelis, 569 F.3d 1291, 1315–16

(11th Cir. 2009). The vulnerable victim enhancement is found in § 3A1.1(b)(1) of

the Sentencing Guidelines, which provides for a two-level enhancement “[i]f the

defendant knew or should have known that a victim of the offense was a


                                          2
              Case: 14-15057     Date Filed: 08/12/2015    Page: 3 of 5


vulnerable victim.” A “vulnerable victim” is defined as a person “who is

unusually vulnerable due to age, physical or mental condition, or who is otherwise

particularly susceptible to the criminal conduct.” Id. § 3A1.1 cmt. n.2.

      Even if the district court erred in applying the § 3A1.1 enhancement, remand

is unnecessary if such error did not affect the overall sentence imposed: “it would

make no sense to set aside [a] reasonable sentence and send the case back to the

district court [where] it has already told us that it would impose exactly the same

sentence.” See United States v. Keene, 470 F.3d 1347, 1350 (11th Cir. 2006).

Thus, we assume a guideline error has occurred and then ask if the overall sentence

is still reasonable. See id. at 1349. We review the reasonableness of a sentence

under a deferential abuse of discretion standard. Gall v. United States, 552 U.S.
38, 41, 128 S. Ct. 586, 591 (2007).

      The district court must impose a sentence “sufficient, but not greater than

necessary to comply with the purposes” listed in 18 U.S.C. § 3553(a)(2), including

the need for the sentence to “reflect the seriousness of the offense,” “promote

respect for the law,” and deter criminal conduct. 18 U.S.C. § 3553(a). In imposing

a particular sentence, the court must also consider, inter alia, “the nature and

circumstances of the offense and the history and characteristics of the defendant,”

the kinds of sentences available, the applicable guideline range, and the need to

avoid unwarranted sentencing disparities. Id. § 3553(a)(1), (3)–(7).


                                          3
              Case: 14-15057     Date Filed: 08/12/2015   Page: 4 of 5


                                         II.

      Accepting for the purposes of review that the district court erred by applying

the enhancement for vulnerable victims, remand is nevertheless unnecessary. See

Keene, 470 F.3d at 1349–50. The district court stated that it would have imposed

the same sentence based on the § 3553(a) factors. Further, Lampley’s total

sentence of incarceration is substantively reasonable. If the two-level enhancement

for vulnerable victims did not apply, Lampley’s guideline range would be 41 to 51

months’ imprisonment. Therefore, even without the vulnerable victim

enhancement, Lampley’s 51-month sentence would be within the guideline range

and well below the statutory maximum of 10 years, both of which are indicia of its

reasonableness. See United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir.

2008) (per curiam) (noting that we ordinarily expect a sentence within the

guideline range to be reasonable, and a sentence imposed well below the statutory

maximum penalty is another indication of its reasonableness).

      When the district court stated that it would impose the same sentence,

regardless of the applicability of an enhancement, it focused on Lampley’s

“atrocious” criminal history. By the time Lampley was 32 years’ old, she had 27

adult criminal convictions, with many involving fraudulent checks. Lampley’s

criminal history was an appropriate consideration under the § 3553(a) factors, and

the weight given to any factor was within the district court’s discretion. See United


                                         4
              Case: 14-15057      Date Filed: 08/12/2015   Page: 5 of 5


States v. Williams, 526 F.3d 1312, 1324 (11th Cir. 2008) (per curiam) (finding that

prior offenses are part of the history of the defendant and are plainly within

§ 3553(a)(1), which includes the history and characteristics of the defendant); see

also United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007) (weight given to any

particular factor is committed to district court’s sound discretion). Further, the

district court demonstrated that it considered the need for deterrence, pursuant to

§ 3553(a)(2)(B), when it observed that Lampley returned to her fraudulent criminal

behavior less than one year after being released following three years in state

prison for similar convictions.

      Thus, even if the district court erred by applying the § 3A1.1 enhancement,

remand is unnecessary, because the error did not affect the overall sentence

imposed and that sentence was reasonable. See Keene, 470 F.3d at 1349–50.

Accordingly, after review of the record and consideration of the parties’ briefs, we

affirm Lampley’s total sentence of 75 months’ imprisonment.

      AFFIRMED.




                                          5